DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/13/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 5, 6, 12, 15, 17 have been amended.
No claims have been canceled or added.
Claims 1-20 are currently pending and have been examined.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), and further in view of Lee (US 20180349644).
Regarding claim(s) 1, Zaytzsev discloses:
         receiving data including a device ID specific to a device of a user and associated with a provider (By disclosing, “the central system may be configured to generate a plurality of wallet identifying tokens” ([0071] of Zaytzsev); “wallet identifying tokens may be associated with a consumer (e.g., via consumer identifying data, a consumer payment account, and/or a consumer device identifier)” which means the central system receives the device identifier  to generate the wallet identifying tokens ([0078] of Zaytzsev); and “the wallet identifying tokens may be downloaded by the consumer device at a later time, such as …, upon entering a certain proximity to a merchant device, …” ([0075] of Zaytzsev)); 
           generating, by a filter computing device, a group identifier for the received data based on the device ID (By disclosing, a central system may generate a wallet identifying token ([group identifier]) based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); and
           identifying, by the filter computer device, the one of the multiple data centers within the network based on the group identifier (By disclosing, a central system may generate a wallet identifying token based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” which means a central database is identified such that the central server can request the central database for the consumer identifying data ([0120] of Zaytzsev)).            
           Zaytzsev does not disclose:
          the group identifier associated with only one of multiple data centers within a network; and
           storing the received data in a data storage device of the identified one of the multiple data centers. 
           However, Chumbley teaches:
          the group identifier associated with only one of multiple network resources within a network (By disclosing, “backend system 112 may generate a link [(group identifier)] to a network resource, … backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a group identifier associated with one or more data centers within a network, in view of Chumbley to include techniques of the group identifier associated with only one of multiple network resources within a network. Doing so would result in an improved invention because this would make it easier to identify a data center based on the group identifier, thus improving the retrieving function of the claimed invention.
          Lee teaches:
          storing the received data in a data storage device of the identified one of the multiple data centers (By disclosing, “The device management process may include, …, update of user registry 310 where users load new SPI into digital wallet(s) and update their SPI taxonomy in the user registry 310” which teaches that the user registry 310 receive user specific SPI data ([0051] of Lee); “the cognitive SPI broker searches a taxonomy of the SPI stored for the customer in a user registry for a location, i.e. an authorized device associated with the enrolled user, of a virtual wallet associated with the customer where the specific SPI is located. When the cognitive SPI broker identifies only one virtual wallet [(data center)] where the specific SPI is located, the cognitive SPI broker sends a request to authorized device comprising the identified virtual wallet.” which means the specific SPI has already stored in an associated wallet so the SPI broker can identify the wallet where the specific SPI is located ([0023] of Lee); and “The taxonomy of the SPI comprises a mapping of different types of SPI to different virtual wallets stored in different devices, for each enrolled user.” ([0022] of Lee)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Zaytzsev and Chumbley that identifying the one of the multiple data centers within the network based on the group identifier, in view of Lee to include techniques of storing the received data in a data storage device of the identified one of the multiple data centers. Doing so would result in an improved invention because this would allow different types of information associated with their unique group identifier to be stored in different data centers, so it’s easier to retrieve a type of information based on the group identifier in the future. 

Regarding claim(s) 4, Zaytzsev discloses:
           receiving, by a cloud service provider, a request, from the provider, for at least a portion of the data stored in the data storage device of the one of the multiple data centers, (By disclosing, “system 702 [(cloud service provider)] may include, for example, at least one backend data server, network database, cloud computing device, among other things” ([0166] and Fig. 7 of Zaytzsev); “the merchant device [(provider)] may be configured to send the first wallet identifying token [(request)] received from the consumer device to the central system” ([0116] and Fig. 3 of Zaytzsev); upon receive the request , “a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device.” ([0120] of Zaytzsev); “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); and 
          generating, by the cloud services provider, a group identifier based on the device ID, the group identifier associated with the one of multiple data centers within the network (By disclosing, a central system may generate a wallet identifying token ([group identifier]) based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)).  
         Zaytzsev does not disclose:
         the request including the device ID specific to the device associated with the provider.
         However, Chumbley teaches:
         the request including the device ID specific to the device associated with the provider (By disclosing, “backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving, by a cloud service provider, a request, from the provider, for at least a portion of the data stored in the data storage device of the one of the multiple data centers, in view of Chumbley to include techniques of the request including the device ID specific to the device associated with the provider. Doing so would result in an improved invention because this would allow the group identifier being generated based on the information obtained from the merchant device ID, such as merchant identifier, and thus routing the data to a specific data center corresponds to the merchant identifier, thus improving the organizing/routing functionality of the claimed invention.

Regarding claim(s) 6, Zaytzsev discloses:
          transmitting, by the filter computing device, the received data to the data storage device of the one of the multiple data centers for storing (By disclosing, “At 226, the central system may be configured to associate one or more generic wallet identifying tokens with consumer identifying data to generate a reserve of wallet identifying tokens” ([0091] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system.” ([0120] of Zaytzsev)).  

Regarding claim(s) 7, Zaytzsev does not disclose:
          generating the group identifier for the received data further based on a transaction ID for the received data.  
          However, Chumbley teaches:
          generating the group identifier for the received data further based on a transaction ID for the received data (By disclosing, “backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating the group identifier based on a device ID, in view of Chumbley to include techniques of generating the group identifier for the received data further based on a transaction ID for the received data.  Doing so would result in an improved invention because this would allow the data route to a specific data center corresponds to the transaction information, thus improving the organizing/routing functionality of the claimed invention.

Regarding claim(s) 15, Zaytzsev discloses:
          A non-transitory computer readable storage medium including executable instructions for distributing data to multiple data centers based on unique information associated with the data, wherein when the executable instructions are executed by at least one processor of a payment network ([0173], [0174] of Zaytzsev), the executable instructions cause the at least one processor to: 
           receive data associated with a network transaction by a user, the received data including a device ID specific to a device of the user and associated with a wallet provider of a wallet used to fund the network transaction (By disclosing, “the central system may be configured to generate a plurality of wallet identifying tokens” ([0071] of Zaytzsev); “wallet identifying tokens may be associated with a consumer (e.g., via consumer identifying data, a consumer payment account, and/or a consumer device identifier)” which means the central system receives the device identifier to generate the wallet identifying tokens ([0078] of Zaytzsev); and “the wallet identifying tokens may be downloaded by the consumer device at a later time, such as …, upon entering a certain proximity to a merchant device, …” ([0075] of Zaytzsev)); 
           generate a group identifier for the received data based on the device ID, (By disclosing, a central system may generate a wallet identifying token ([group identifier]) based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); and 
            identify the one of the multiple data centers within the network based on the group identifier (By disclosing, a central system may generate a wallet identifying token based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” which means a central database is identified such that the central server can request the central database for the consumer identifying data ([0120] of Zaytzsev)).     
           Zaytzsev does not disclose:
          the group identifier associated with only one of multiple data centers within the network; and
           store the received data in a data storage device of the identified one of the multiple data centers. 
           However, Chumbley teaches:
          the group identifier associated with only one of multiple network resources within a network (By disclosing, “backend system 112 may generate a link [(group identifier)] to a network resource, … backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a group identifier associated with one or more data centers within a network, in view of Chumbley to include techniques of the group identifier associated with only one of multiple network resources within a network. Doing so would result in an improved invention because this would make it easier to identify a data center based on the group identifier, thus improving the retrieving function of the claimed invention.
          Lee teaches:
          store the received data in a data storage device of the identified one of the multiple data centers (By disclosing, “The device management process may include, …, update of user registry 310 where users load new SPI into digital wallet(s) and update their SPI taxonomy in the user registry 310” which teaches that the user registry 310 receive user specific SPI data ([0051] of Lee); “the cognitive SPI broker searches a taxonomy of the SPI stored for the customer in a user registry for a location, i.e. an authorized device associated with the enrolled user, of a virtual wallet associated with the customer where the specific SPI is located. When the cognitive SPI broker identifies only one virtual wallet [(data center)] where the specific SPI is located, the cognitive SPI broker sends a request to authorized device comprising the identified virtual wallet.” which means the specific SPI has already stored in an associated wallet so the SPI broker can identify the wallet where the specific SPI is located ([0023] of Lee); and “The taxonomy of the SPI comprises a mapping of different types of SPI to different virtual wallets stored in different devices, for each enrolled user.” ([0022] of Lee)). 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Zaytzsev and Chumbley that identifying the one of the multiple data centers within the network based on the group identifier, in view of Lee to include techniques of storing the received data in a data storage device of the identified one of the multiple data centers. Doing so would result in an improved invention because this would allow different user information (group identifier) to be stored in different data centers, so it’s easier to retrieve the user information corresponding to the group identifier in the future.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), and L’Heureux (US 20140258441).
Regarding claim(s) 2, Zaytzsev discloses:
          wherein the device is a personal user device of the user (By disclosing, “wallet identifying tokens may be associated with a consumer (e.g., via consumer identifying data, a consumer payment account, and/or a consumer device identifier)” ([0078] of Zaytzsev)).  
          Zaytzsev does not disclose:
          wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider.
           However, L’Heureux teaches:
           wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider (By disclosing, “client devices 140 and 150 may request and receive network resources 162 or 172 from server devices 160 or 170 via gateway router 110” ([0034] of L’Heureux); and “a device identifier may include a MAC address of a client device” ([0060] of L’Heureux)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the device is a personal user device of the user, in view of L’Heureux to include techniques of wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider.  Doing so would result in an improved invention because this would leverage the advantages of using MAC address as the device identifier (e.g. providing a secure way to find senders or receivers in the network, preventing unwanted network access, etc.).

Claim(s) 3, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), and Chen (WO 02069159).
Regarding claim(s) 3 and 16, Zaytzsev discloses:
          displaying communications on a user display (By disclosing, “The consumer device may include a display to present interactive displays” ([0006] of Zaytzsev)).
          Zaytzsev does not disclose:
          compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device; and 
         transmitting the notification, based on the device ID, to the provider and/or to the device of the user. 
          However, Chen teaches:
          compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device (By disclosing, “SAN/IP driver 445a examines the request to determine for which storage server 240 the request was meant, and then delivers the storage-related request, in IP packet form, to storage server or servers 240 that need to service the request. In some cases, storage-related requests may involve multiple storage devices 130, 140, 150. Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request. The storage server converts the response into IP packets and sends the response back to SAN/IP driver 445a on the client computer 205 that made the initial request” (Page 20 line 5-Page 21 line 5 of Chen)); and 
           transmitting the notification, based on the device ID, to the provider and/or to the device of the user (By disclosing, “Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request. The storage server converts the response into IP packets and sends the response back to SAN/IP driver 445a on the client computer 205 that made the initial request” (Page 20 line 5-Page 21 line 5 of Chen)).   
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting communications on a user device, in view of Chen to include compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device; and transmitting the notification, based on the device ID, to the provider and/or to the device of the user.  Doing so would result in an improved invention because this would allow the user acknowledge whether the data centers received the data from the user, thus improving the functionality and user convenience of the claimed invention. 


Regarding claim(s) 20, Zaytzsev discloses:
          transmit a message for the network transaction to an institution for approving or declining the network transaction (By disclosing, “processing the payment may further include communicating with one or more separate payment processing servers, third party servers, credit card servers, bank account servers, and/or any other type of financial transaction server that may be suitable to complete the financial transaction. For example, the central system may send transaction data to one or more third party servers and receive an indication as to whether the financial transaction was successful” ([0163] of Zaytzsev)). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), L’Heureux (US 20140258441), and Bucsa (WO 2017117674).
Regarding claim(s) 5, Zaytzsev does not disclose:
          retrieving, by a gateway computing device of the one of the multiple data centers, the at least a portion of the data from the data storage device of the one of the multiple data centers; 
          transmitting, by the gateway computing device, the retrieved at least a portion of the data to the cloud service provider; and 
         returning, by the cloud server provider, the retrieved at least a portion of the data to the provider, in response to the request.  
          However, L’Heureux teaches:
          retrieving, by a gateway computing device of a data center, the at least a portion of the data from the data storage device of the data center (By disclosing, “a file retrieval API call that directs the gateway router to retrieve and return a file stored at the storage system of the gateway router and/or cloud storage to the client device” ([0023] of L’Heureux)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of retrieving data from one of the multiple data centers, in view of L’Heureux to include techniques of retrieving, by a gateway computing device of a data centers, the at least a portion of the data from the data storage device of the data centers. Doing so would result in an improved invention because this would allow retrieving function performed by a gateway instead of an independent computing server, thus reducing the energy/resource consumption of the claimed invention.
          And Bucsa teaches:
          transmitting, by the gateway computing device, the data to the cloud service provider (By disclosing, “the gateway entity 20 may send the data up one level in the hierarchy 40, to the cloud or third-party processor 38” ([00191] of Bucsa)); and
          returning, by the cloud server provider, the data to the provider, in response to the request (By disclosing, “The cloud- or third-party-processing device 38 also serves as a point of contact for a user 32 located outside of the communications range of the gateway 20, who wishes to receive reports regarding the status of devices in the monitored zone 12. For this purpose, the user 32 submits, via the user's mobile device 36, a request for a status report” ([00115] of Bucsa); and “The gateway 20, or another device, processes these requests and the cloud- or third-party processing device 38 receives, as an output of the architecture management process 82, status reports describing the status of the device or zone …. The report is forwarded to the user device 36 that submitted the original request” ([00116] of Busca)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of retrieving at least a portion of the data by a gateway, in view of Busca to include techniques of transmitting, by the gateway computing device, the data to the cloud service provider, and returning, by the cloud server provider, the data to the provider, in response to the request.  Doing so would result in an improved invention because this would allow the cloud serves as a point of contact for a user located outside of the communication range of the gateway, thus improving the user convenience of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), and Miloushev (US 20020120763).
Regarding claim(s) 8, Zaytzsev discloses:
          transmitting a message for the network transaction to an institution for approving or declining the network transaction (By disclosing, “processing the payment may further include communicating with one or more separate payment processing servers, third party servers, credit card servers, bank account servers, and/or any other type of financial transaction server that may be suitable to complete the financial transaction. For example, the central system may send transaction data to one or more third party servers and receive an indication as to whether the financial transaction was successful” ([0163] of Zaytzsev)).  
          Zaytzsev does not disclose:
          wherein receiving the data includes receiving the data from a switching network in connection with a network transaction by the user.
          However, Miloushev teaches:
          wherein receiving the data includes receiving the data from a switching network in connection with a network transaction by the user; and transmitting a message by the switch network (By disclosing, “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients 112 and 113 and forwarding, or switching these requests to one or more of the file servers 101 through 107” ([0131] of Miloushev)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transmitting a message for the network transaction to an institution for approving or declining the network transaction,  in view of Miloushev to include techniques of receiving the data includes receiving the data from a switching network in connection with a network transaction by the user, and transmitting a message by the switch network.  Doing so would result in an improved invention because this would allow the switch modify/encrypt the data being read and write to the data centers in advantageous ways ([0392] of Miloushev).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), and Keith (US 20130077486).
Regarding claim(s) 9, Zaytzsev discloses:
         multiple data centers configured to store data associated with the network messaging (By disclosing, “As discussed above, the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases ([data centers]) (e.g., central database 706 shown in FIG. 7) of the central system” ([0120] of Zaytzsev)); and 20Attorney Docket No. 16754-000639-US 
         a filter computing device (By disclosing, a central server 704 ([0120] and Fig. 7 of Zaytzsev)), the filter computing device configured to: 
         receive data included in a network message for a network transaction involving a user, the data including a device ID specific to a device of the user involved in the network transaction (By disclosing, “the central system may be configured to generate a plurality of wallet identifying tokens” ([0071] of Zaytzsev); “wallet identifying tokens may be associated with a consumer (e.g., via consumer identifying data, a consumer payment account, and/or a consumer device identifier)” which means the central system receives the device identifier  to generate the wallet identifying tokens ([0078] of Zaytzsev); and “the wallet identifying tokens may be downloaded by the consumer device at a later time, such as …, upon entering a certain proximity to a merchant device, …in the course of a transaction…” ([0075] of Zaytzsev)); 
          generate a first group identifier for the received data based on the device ID for the network transaction (By disclosing, a central system may generate a wallet identifying token ([group identifier]) based on a consumer device identifier ([0071], [0078] of Zaytzsev)); 
          identify one of the multiple data centers based on the first group identifier (By disclosing, a central system may generate a wallet identifying token based on a consumer device identifier ([0071], [0078] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); and 
          store the received data in a data storage device of the one of the multiple data centers in association with the first group identifier (By disclosing, “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)).
           Zaytzsev does not disclose:
          a switching network configured to route network messaging between institutions; 
          a filter computing device disposed in communication between the switching network and the multiple data centers;
          receive data from the switching network;
          generate a first group identifier for the received data based on the device ID and a transaction ID; and 
          the group identifier associated with only one of multiple data centers within a network.
           However, Chumbley teaches:
           generate a first group identifier for the received data based on the device ID and a transaction ID (By disclosing, “backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)); and  
          the group identifier associated with only one of multiple network resources within a network (By disclosing, “backend system 112 may generate a link to a network resource, … backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating the group identifier based on a user device ID, and the group identifier associated with one or more data centers within a network, in view of Chumbley to include techniques of generate a first group identifier for the received data based on the device ID and a transaction ID; and the group identifier associated with only one of multiple network resources within a network.  Doing so would result in an improved invention because this would allow the data route to a specific data center corresponds to the transaction information, thus improving the organizing/routing functionality of the claimed invention. Doing so would also make it easier to identify a data center based on the group identifier, thus improving the retrieving function of the claimed invention.
           And Keith teaches:
           a switching network configured to route network messaging between institutions (By disclosing, “This appliance can be a switch, router, gateway or other device sometimes referred to as a WAN pipe” ([0006] of Keith); and the appliance 200 routes messages between a plurality of clients and servers (Fig. 1A of Keith)); 
          a filter computing device disposed in communication between the switching network and the multiple data centers (By disclosing, an appliance 200’ disposed in communication between the appliance 200 and the multiple servers (Fig. 1A of Keith); and a “flow control module 220 transparently buffers (or rebuffers data already buffered by, for example, the sender) network sessions that pass between nodes having associated flow control modules 220.” which means the appliance 200’ is a “filter computing device” ([0117] of Keith)); and 
          receive data from the switching network (By disclosing, “the client 102 transmits a packet, which is received by the appliance 200” ([0122] of Keith)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Zaytzsev in view of Keith to include a switching network configured to route network messaging between institutions; a filter computing device disposed in communication between the switching network and the multiple data centers; and receive data from the switching network.  Doing so would result in an improved invention because this would reduce the amount of bandwidth used during a data transmission ([0004] of Keith).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), Keith (US 20130077486), and L’Heureux (US 20140258441).
Regarding claim(s) 10, Zaytzsev discloses:          
           wherein the device is a personal user device of the user (By disclosing, “wallet identifying tokens may be associated with a consumer (e.g., via consumer identifying data, a consumer payment account, and/or a consumer device identifier)” ([0078] of Zaytzsev)).  
          Zaytzsev does not disclose:
          wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider.
           However, L’Heureux teaches:
           wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider (By disclosing, “client devices 140 and 150 may request and receive network resources 162 or 172 from server devices 160 or 170 via gateway router 110” ([0034] of L’Heureux); and “a device identifier may include a MAC address of a client device” ([0060] of L’Heureux)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the device is a personal user device of the user, in view of L’Heureux to include techniques of wherein the device ID includes one of an IP address, a media access control (MAC) address, and an electronic serial number (ESN) of the device associated with the provider.  Doing so would result in an improved invention because this would leverage the advantages of using MAC address as the device identifier (e.g. providing a secure way to find senders or receivers in the network, preventing unwanted network access, etc.).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), Keith (US 20130077486), and Chen (WO 02069159).
Regarding claim(s) 11, Zaytzsev discloses:
          displaying communications on a user display (By disclosing, “The consumer device may include a display to present interactive displays” ([0006] of Zaytzsev)).
          Zaytzsev does not disclose:
          compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device; and 
         transmitting the notification, based on the device ID, to the provider and/or to the device of the user. 
          However, Chen teaches:
          compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device (By disclosing, “SAN/IP driver 445a examines the request to determine for which storage server 240 the request was meant, and then delivers the storage-related request, in IP packet form, to storage server or servers 240 that need to service the request. In some cases, storage-related requests may involve multiple storage devices 130, 140, 150. Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request. The storage server converts the response into IP packets and sends the response back to SAN/IP driver 445a on the client computer 205 that made the initial request” (Page 20 line 5-Page 21 line 5 of Chen)); and 
           transmitting the notification, based on the device ID, to the provider and/or to the device of the user (By disclosing, “Storage server 240 receives the DLAP requests over the network, converts the IP packets into SCSI commands, and issues these new commands to the storage device or devices 130, 140, 150 attached to storage server 240. Storage server 240 receives the data and/or status from storage device 130, 140, 150 and constructs a response for the client computer 205 that made the request. The storage server converts the response into IP packets and sends the response back to SAN/IP driver 445a on the client computer 205 that made the initial request” (Page 20 line 5-Page 21 line 5 of Chen)).   
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting communications on a user device, in view of Chen to include compiling, by a transaction detail server (TDS) of the one of the multiple data centers, a notification related to the received data for the user associated with the device; and transmitting the notification, based on the device ID, to the provider and/or to the device of the user.  Doing so would result in an improved invention because this would allow the user acknowledge whether the data centers received the data from the user, thus improving the functionality and user convenience of the claimed invention. 

Claim(s) 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), Keith (US 20130077486), Chen (WO 02069159), and Bucsa (WO 2017117674).
Regarding claim(s) 12, Zaytzsev discloses:
          receive, from a data requestor, a request for at least a portion of the data stored in the data storage device of the one of the multiple data centers, the request including a second group identifier associated with only the one of the multiple data centers (By disclosing, a central system may send a wallet identifying token ([first group identifier]) to a consumer device ([0103] of Zaytzsev); “the merchant device may be configured to send the first wallet identifying token ([the request with the second group identifier]) received from the consumer device to the central system” ([0116] and Fig. 3 of Zaytzsev); “At 318, the central system may be configured to validate the first wallet identifying token. For example, the central system may perform the validation based at least in part on whether the first wallet identifying token matches or otherwise corresponds with one of the plurality of wallet identifying tokens sent to the consumer device at 302” ([0117] of Zaytzsev); “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); 21Attorney Docket No. 16754-000639-US 
          retrieve the at least a portion of the data stored in the data storage device of the one of the multiple data centers based on the second group identifier (By disclosing, “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev); and “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)); and 
          transmit the retrieved at least a portion of the data to the data requestor (By disclosing, “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)).  
          Zaytzsev does not disclose:
          wherein the one of the multiple data centers further includes a gateway computing device;
          receive a request from a cloud service provider computing device;
          transmit the retrieved at least a portion of the data to the cloud service provider computing device.
          However, Bucsa teaches:
          wherein the one of the multiple data centers further includes a gateway computing device (By disclosing, “A gateway entity 20 monitors and controls the sensors 14, 16 and the output device 18 of the monitored zone 12” ([0037] of Bucsa); and “The sensor 14 includes a memory 60 for holding data” ([0071] of Bucsa));
          the gateway receive a request from a cloud service provider computing device (By disclosing, “the cloud- or third-party processing device 38 generates requests for information to be forwarded to, for example, the gateway entity 20 associated with the device or zone” ([00116] of Bucsa));
          transmit the retrieved at least a portion of the data to the cloud service provider computing device (By disclosing, “The gateway 20, or another device, processes these requests and the cloud- or third-party processing device 38 receives, as an output of the architecture management process 82, status reports describing the status of the device or zone” ([00116] of Bucsa)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receive, from a data requestor, a request for at least a portion of the data stored in the data storage device of the one of the multiple data centers, the request including a second group identifier associated with only the one of the multiple data centers; retrieve the at least a portion of the data stored in the data storage device of the one of the multiple data centers; and transmit the retrieved at least a portion of the data to the data requestor, in view of Bucsa to include techniques of  wherein the one of the multiple data centers further includes a gateway computing device; the gateway receive the request from a cloud service provider computing device; and transmit the retrieved at least a portion of the data to the cloud service provider computing device. Doing so would result in an improved invention because this would allow the cloud serves as a point of contact for a user located outside of the communication range of the gateway, thus improving the user convenience of the claimed invention.


Regarding claim(s) 13, Zaytzsev discloses:
          wherein the first group identifier is the same as the second group identifier (By disclosing, “At 318, the central system may be configured to validate the first wallet identifying token. For example, the central system may perform the validation based at least in part on whether the first wallet identifying token matches or otherwise corresponds with one of the plurality of wallet identifying tokens sent to the consumer device at 302” ([0117] of Zaytzsev); “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)).  

Regarding claim(s) 14, Zaytzsev does not disclose:
          generating the group identifier for the received data further based on a transaction ID for the received data.  
          However, Chumbley teaches:
          generating the group identifier for the received data further based on a transaction ID for the received data (By disclosing, “backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating the group identifier based on a device ID, in view of Chumbley to include techniques of generating the group identifier for the received data further based on a transaction ID for the received data.  Doing so would result in an improved invention because this would allow the data route to a specific data center corresponds to the transaction information, thus improving the organizing/routing functionality of the claimed invention.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), Chen (WO 02069159), and Bucsa (WO 2017117674).
Regarding claim(s) 17, Zaytzsev discloses:
          receive, from a data requestor, a request for at least a portion of the data stored in the data storage device of the one of the multiple data centers, the request including a second group identifier associated with only the one of the multiple data centers (By disclosing, a central system may send a wallet identifying token ([first group identifier]) to a consumer device ([0103] of Zaytzsev); “the merchant device may be configured to send the first wallet identifying token ([the request with the second group identifier]) received from the consumer device to the central system” ([0116] and Fig. 3 of Zaytzsev); “At 318, the central system may be configured to validate the first wallet identifying token. For example, the central system may perform the validation based at least in part on whether the first wallet identifying token matches or otherwise corresponds with one of the plurality of wallet identifying tokens sent to the consumer device at 302” ([0117] of Zaytzsev); “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev); and “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev)); 21Attorney Docket No. 16754-000639-US 
          retrieve the at least a portion of the data stored in the data storage device of the one of the multiple data centers based on the second group identifier (By disclosing, “the association between the first wallet identifying token and the consumer identifying data (as well as consumer-related data or other data of the consumer) may be stored in one or more databases (e.g., central database 706 shown in FIG. 7) of the central system. As such, a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device” ([0120] of Zaytzsev); and “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)); and 
          transmit the retrieved at least a portion of the data to the data requestor (By disclosing, “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)).  
          Zaytzsev does not disclose:
          wherein the one of the multiple data centers further includes a gateway computing device;
          receive a request from a cloud service provider computing device;
          transmit the retrieved at least a portion of the data to the cloud service provider computing device.
          However, Bucsa teaches:
          wherein the one of the multiple data centers further includes a gateway computing device (By disclosing, “A gateway entity 20 monitors and controls the sensors 14, 16 and the output device 18 of the monitored zone 12” ([0037] of Bucsa); and “The sensor 14 includes a memory 60 for holding data” ([0071] of Bucsa));
          the gateway receive a request from a cloud service provider computing device (By disclosing, “the cloud- or third-party processing device 38 generates requests for information to be forwarded to, for example, the gateway entity 20 associated with the device or zone” ([00116] of Bucsa));
          transmit the retrieved at least a portion of the data to the cloud service provider computing device (By disclosing, “The gateway 20, or another device, processes these requests and the cloud- or third-party processing device 38 receives, as an output of the architecture management process 82, status reports describing the status of the device or zone” ([00116] of Bucsa)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receive, from a data requestor, a request for at least a portion of the data stored in the data storage device of the one of the multiple data centers, the request including a second group identifier associated with only the one of the multiple data centers; retrieve the at least a portion of the data stored in the data storage device of the one of the multiple data centers; and transmit the retrieved at least a portion of the data to the data requestor, in view of Bucsa to include techniques of  wherein the one of the multiple data centers further includes a gateway computing device; the gateway receive the request from a cloud service provider computing device; and transmit the retrieved at least a portion of the data to the cloud service provider computing device. Doing so would result in an improved invention because this would allow the cloud serves as a point of contact for a user located outside of the communication range of the gateway, thus improving the user convenience of the claimed invention.

Regarding claim(s) 18, Zaytzsev discloses:
          wherein the first group identifier is the same as the second group identifier (By disclosing, “At 318, the central system may be configured to validate the first wallet identifying token. For example, the central system may perform the validation based at least in part on whether the first wallet identifying token matches or otherwise corresponds with one of the plurality of wallet identifying tokens sent to the consumer device at 302” ([0117] of Zaytzsev); “If the first wallet identification token is validated, the central system may be configured to send consumer identifying data associated with the first wallet identifying token to the merchant device at 320” ([0120] of Zaytzsev)).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev (US 20140229375), in view of Chumbley (WO 2019040047), further in view of Lee (US 20180349644), Chen (WO 02069159), and Bucsa (WO 2017117674).
Regarding claim(s) 19, Zaytzsev does not disclose:
          generating the group identifier for the received data further based on a transaction ID for the received data.  
          However, Chumbley teaches:
          generating the group identifier for the received data further based on a transaction ID for the received data (By disclosing, “backend system 112 may generate the link based on a merchant identifier, a merchant order identification number, a POS device identifier, and/or the like” ([00129] of Chumbley)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating the group identifier based on a device ID, in view of Chumbley to include techniques of generating the group identifier for the received data further based on a transaction ID for the received data.  Doing so would result in an improved invention because this would allow the data route to a specific data center corresponds to the transaction information, thus improving the organizing/routing functionality of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection about the added limitation “identifying, by the filter computing device, the one of the multiple data centers within the network based on the group identifier; and storing the received data in a data storage device of the identified one of the multiple data centers” have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claim 4 have been considered but are not persuasive. 
          The applicant argues that Zaytzsev does not disclose “receiving, by a cloud service provider, a request, from the provider”. The examiner, respectfully disagrees. The examiner notes that Zaytzsev discloses: “the merchant device [(provider)] may be configured to send the first wallet identifying token [(request)] received from the consumer device to the central system” ([0116] and Fig. 3 of Zaytzsev); upon receive the request , “a central server of the central system may be configured to request the consumer identifying data from a central database based on the first wallet identifying token received from the merchant device.” ([0120] of Zaytzsev); and “system 702 [(cloud service provider)] may include, for example, at least one backend data server, network database, cloud computing device, among other things” ([0166] and Fig. 7 of Zaytzsev).  Therefore, Zaytzsev discloses this limitation. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claim 8 have been considered but are not persuasive. 
         The applicant argues that Zaytzsev does not disclose “transmitting, by the switch network, a message”, because Miloushev’s file switch is not the same as a switching network. The examiner, respectfully disagrees. The examiner notes that Mioushev teaches “a file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients 112 and 113 and forwarding, or switching these requests to one or more of the file servers 101 through 107” ([0131] of Miloushev). Therefore, the file switch transmits a message (file protocol request) which means the file switch performs the same function as a switching network. Further, the claim 8 does not disclose any further functions of the switching network to distinguish the switching network to the file switch. Therefore, Miloushev teaches this limitation. Thus, the 35 U.S.C. § 103 rejection will be maintained.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claim 9 have been considered but are not persuasive. 
          The applicant argues that the cited prior arts do not disclose a switching network, and Keith’s appliance 200’ is not a filter computing device.  The Examiner, respectfully disagrees. The Examiner notes that:
 Keith teaches a switching network configured to route network messaging between institutions (By disclosing, “This appliance can be a switch, router, gateway or other device sometimes referred to as a WAN pipe” ([0006] of Keith); and the appliance 200 routes messages between a plurality of clients and servers (Fig. 1A of Keith));
Keith teaches a filter computing device disposed in communication between the switching network and the multiple data centers (By disclosing, an appliance 200’ disposed in communication between the appliance 200 and the multiple servers (Fig. 1A of Keith); and a “flow control module 220 transparently buffers (or rebuffers data already buffered by, for example, the sender) network sessions that pass between nodes having associated flow control modules 220.” which means the appliance 200’ is a “filter computing device” ([0117] of Keith)). 
Therefore, the 35 U.S.C. § 103 rejection of claim 9 will be maintained.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120147894 to Mulligan for disclosing transmitting information between clients and a plurality of virtual machines via a data center connector and a switch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685               

/JAY HUANG/Primary Examiner, Art Unit 3619